Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-10 and 12-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “bottom source/drain region in the fin mesa beneath the vertical fin; the undercut spacer has a height; and a height of the isolation plug is less than the height of the undercut spacer”. 

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first vertical fin endwall than a distance from a second vertical fin endwall opposite the first vertical fin endwall; a bottom source/drain region in the fin mesa beneath the vertical fin; an undercut spacer surrounding the fin mesa, a height of the isolation plug is less than the height of the undercut spacer”. 

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first undercut spacer has a first height; a second undercut spacer surrounding the second fin mesa, the second undercut spacer has a second height, and the first undercut spacer is separated from the second undercut spacer by a distance in a range of about 6 nm to about 20 nm; a first isolation plug surrounding the first undercut spacer and the second undercut spacer”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826